      Case 2:14-cv-01554-JTM-JVM Document 84 Filed 10/22/19 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA


 THERONE MAGEE          * CIVIL ACTION NO: 14-cv-1554
                        *
 vs.                    * SECTION: “H”(1)
                        *
 WALTER P. REED, ET AL. * JURY TRIAL
                        *
 ******************** *

                           PLAINTIFF’S WITNESS AND EXHIBIT LIST

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Daniel G. Smith, who

submits the following list of witnesses and exhibits h may call or use pursuant to this Court’s

Scheduling Order (Rec. Doc. 77).

       This lists do not include things or witnesses that will be used solely for impeachment

purposes.

       Plaintiff may or will call the following witnesses in this case:

   1. Therone Magee – Plaintiff;

   2. Sarah Burris – Plaintiff’s Former Girlfriend
      May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
      arrest and incarceration;

   3. Demond Marshall – Plaintiff’s Family Member
      May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
      arrest and incarceration;

   4. Walter P. Reed – Former DA
      May testify regarding the facts and circumstances surrounding Plaintiff’s April 23, 2011
      offense and the prosecution of same;

   5. Ronald Gracianette – ADA
      May testify regarding the facts and circumstances surrounding Plaintiff’s April 23, 2011
      offense and the prosecution of same;

   6. Lucas Jason Cuccia – ADA

                                                 1
   Case 2:14-cv-01554-JTM-JVM Document 84 Filed 10/22/19 Page 2 of 7



   May testify regarding the facts and circumstances surrounding Plaintiff’s April 23, 2011
   offense and the prosecution of same;

7. Joseph B. Tosterud, Jr. – former ADA
   May testify regarding the facts and circumstances surrounding Plaintiff’s April 23, 2011
   offense and the prosecution of same;

8. Lance Rouquette – DA Investigator
   May testify regarding the facts and circumstances surrounding Plaintiff’s April 23, 2011
   offense and the prosecution of same;

9. Rodney J. Strain – Former Sheriff
   May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
   arrest and the prosecution of the offense related thereto;

10. John Morse – STPSO Sergeant
    May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
    arrest and the prosecution of the offense related thereto;

11. Thomas Schlesinger – STPSO Deputy
    May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
    arrest and the prosecution of the offense related thereto;

12. Jed Sharp – STPSO Deputy
    May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
    arrest and the prosecution of the offense related thereto;

13. Ariel L. Pichon – STPSO Deputy
    May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
    arrest and the prosecution of the offense related thereto;

14. Brandon Stephens – Former STPSO Detective
    May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
    arrest and the prosecution of the offense related thereto;

15. Lindsley “Scott” Crain – STPSO Detective
    May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
    arrest and the prosecution of the offense related thereto;

16. Von Vargo – STPSO Detective
    May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
    arrest and the prosecution of the offense related thereto;

17. Amanda R. Schmidt – STPSO Supervisor
    May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
    arrest and the prosecution of the offense related thereto;
                                            2
   Case 2:14-cv-01554-JTM-JVM Document 84 Filed 10/22/19 Page 3 of 7




18. Harry O’Neal – Director of Crime Lab
    May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
    arrest and the prosecution of the offense related thereto;

19. Britney Graham – Forensic Scientist
    May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
    arrest and the prosecution of the offense related thereto;

20. Robert J. Stamps – Assistant Public Defender
    May testify regarding the facts and circumstances surrounding Plaintiff’s August 19, 2011
    arrest and the prosecution of the offense related thereto;

21. Warren Montgomery – DA
    May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
    2016 arrest and the prosecution of offenses related thereto;

22. Julious Collin Sims – Chief of Criminal Division
    May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
    2016 arrest and the prosecution of offenses related thereto;

23. Bruce Dearing – Trials Supervisor
    May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
    2016 arrest and the prosecution of offenses related thereto;

24. Holly McGinness – ADA
    May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
    2016 arrest and the prosecution of offenses related thereto;

25. Jay Adair – ADA
    May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
    2016 arrest and the prosecution of offenses related thereto;

26. Francesca Bridges – Former ADA
    May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
    2016 arrest and the prosecution of offenses related thereto;

27. Randy Smith – Sheriff
    May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
    2016 arrest and the prosecution of offenses related thereto;

28. Christopher Comeaux – STPSO Deputy
    May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
    2016 arrest and the prosecution of offenses related thereto;

29. Terry Poynter – STPSO Deputy
                                            3
         Case 2:14-cv-01554-JTM-JVM Document 84 Filed 10/22/19 Page 4 of 7



         May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
         2016 arrest and the prosecution of offenses related thereto;

     30. Clint Kiley – STPSO Deputy
         May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
         2016 arrest and the prosecution of offenses related thereto;

     31. Ashley Barnes – STPSO Deputy
         May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
         2016 arrest and the prosecution of offenses related thereto;

     32. Robert Lewis – STPSO Deputy
         May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
         2016 arrest and the prosecution of offenses related thereto;

     33. Jill D. Jennings – STPSO Deputy
         May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
         2016 arrest and the prosecution of offenses related thereto;

     34. Skylar Landor – Plaintiff’s Current Girlfriend
         May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
         2016 arrest;

     35. Alyssa Clakeley
         May testify regarding the facts and circumstances surrounding Plaintiff’s February 14,
         2016 arrest;

     36. Jeffrey Brady

     37. Curtis Hanson, Jr.

         Discovery is still ongoing. Plaintiff reserves any rights to amend and/or supplement this

 list should additional information become known. Plaintiff also specifically reserves all rights to

 object to any witness’s testimony regardless of the witness being listed on any parties’ witness

 list.

         Plaintiff may present the following exhibits at trial of this matter:

1.       STPSO Complaint Arrest Affidavit (Report No. 2011-006620);

2.       Felony Bill of Information filed October 17, 2011;

3.       STPSO Crime Laboratory Scientific Analysis Report dated May 4, 2011;
                                                   4
      Case 2:14-cv-01554-JTM-JVM Document 84 Filed 10/22/19 Page 5 of 7



4.    STPSO Crime Laboratory Scientific Analysis Report dated September 1, 2011;

5.    STPSO Narcotics Division Case Narrative by Brandon Stephens (Case No. 2011-006620);

6.    Warrant and Affidavit of Arrest Warrant dated May 13, 2011 (Case No. 2011-006620);

7.    Evidence Receipt dated April 24, 2011 (Evidence No. 11-1204; Item No. 2011-006620);

8.    Evidence Receipt dated August 22, 2011 (Evidence No. 11-1204; Item No. 2011-006620);

9.    Evidence Receipt date September 6, 2011 (Evidence No. 11-1204; Item No. 2011-006620);

10.   Affidavit of Identification by Scott Crain dated April 23, 2011;

11.   Felony Bill of Information filed March 30, 2016;

12.   Misdemeanor Bill of Information filed March 30, 2016;

13.   Probable Cause Determination dated February 14, 2016 (Item No. 2016-002325);

14.   STPSO Complaint Arrest Affidavit (Report No. 2016-002325); and

15.   STPSO First Appearance Booking Report (Report No. 2016-002325).

16.   Any document provided from Defendants during their Rule 26(f) disclosures;

17.   Policies, procedures, memoranda, notes, or other information obtained regarding

      Defendants policies or procedures;

18.   Interview(s) with St. Tammany Sheriff Jack Strain regarding policies and procedures of

      the STPSO related to African American individuals and civil rights violations;

19.   Any document or answer obtained through discovery responses from Defendant;

20.   Documents or pleadings of the record in this case, to the extent those documents and

      pleadings are relevant to the issues at trial;

21.   Any exhibit listed and/or used by Defendants or on Defendants’ list;

22.   Any exhibit or document that becomes known to Plaintiff in discovery;

23.   Sworn statements, filings, or discovery exchanged, Depositions, and exhibits attached

                                                 5
       Case 2:14-cv-01554-JTM-JVM Document 84 Filed 10/22/19 Page 6 of 7



        thereto, for impeachment or otherwise, of any party or their legal representatives;

24.     Any document produced by Defendants through discovery, or that may be produced in the

        future through as responses or supplemental production or as a result of a Motion to

        Compel, including but not limited to, personnel files, schedules, contracts, interrogatory

        responses, admissions, or memoranda;

25.     Demonstratives and Summary Aids, including electronic displays, which may include

        excerpts of police reports, depositions, or other information contained in any exhibit listed

        here or by Defendants;

26.     Any document attached to any deposition in this case;

27.     Any exhibit listed by the Defendants, and

28.     Any document or exhibit needed for impeachment.

        Discovery is still ongoing. Plaintiff reserves any rights to amend and/or supplement this

list should additional information become known. Plaintiff also specifically reserves all rights to

object to any exhibit or document’s admission into evidence regardless of its listing on any parties’

exhibit list.



                                                      Respectfully submitted,

                                                            s/ Kenneth C. Bordes               .
                                                      Kenneth C. Bordes (Bar #35668)
                                                      KENNETH C. BORDES,
                                                      ATTORNEY AT LAW, LLC
                                                      4224 CANAL ST.
                                                      NEW ORLEANS, LA 70119
                                                      P: 504-588-2700
                                                      F: 504-708-1717
                                                      E: KCB@KENNETHBORDES.COM

                                                      Counsel for Plaintiff

                                                  6
      Case 2:14-cv-01554-JTM-JVM Document 84 Filed 10/22/19 Page 7 of 7




                                CERTIFICATE OF SERVICE

         I hereby certify that the above and foregoing has been electronically filed with the Clerk

of Court and served on opposing counsel via the CM/ECF system in accordance with LR 5.4 and

Fed. R. Civ. P. 5(b)(3) on this 22nd day of October, 2019.


                                     /s/ Kenneth C. Bordes      .
                                       Kenneth C. Bordes




                                                7
